NOT RECOMMENDED FOR PUBLICATION
                                File Name: 05a0377n.06
                                  Filed: May 11, 2005

                                           No. 02-4149

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

MYKOBI L’BERT,                                        *
                                                      *
       Plaintiff-Appellant,                           *
                                                      *
v.                                                    *   ON APPEAL FROM THE UNITED
                                                      *   STATES DISTRICT COURT FOR
WILLIAM MONTAGUE, et al.,                             *   THE NORTHERN DISTRICT OF OHIO
                                                      *
       Defendants-Appellees.                          *
                                                      *   ORDER
                                               /      *


BEFORE:        KEITH, CLAY, and FARRIS*

       PER CURIAM. The district court dismissed Plaintiff Mykobi L’Bert’s tort lawsuit against

Defendants William Montague, Robert Goldberg, Daniel Tilman, Charles Franks, Patricia Gheen,

Brenda McCombs, and Theresa O’Malley, officials at the Ohio hospital where L’Bert worked, for

failure to exhaust administrative remedies. 28 U.S.C. § 2675(a). The hospital is administered by

the Department of Veterans Affairs (VA). L’Bert originally brought this lawsuit in state court; the

defendants removed the case to federal district court upon certification by the Attorney General that

the defendants were acting within the scope of their employment at the VA. See 28 U.S.C. §

2679(d)(1). The district court accordingly accepted the case and substituted the United States as

Defendant. See id.



       *
         The Honorable Jerome Farris, Circuit Judge of the United States Court of Appeals for
the Ninth Circuit, sitting by designation.
                                           No. 02-4149

       The district court also dismissed another lawsuit brought by L’Bert, this one against

Defendant R. James Nicholson, the Secretary of the VA,1 see 42 U.S.C. § 2000e-16(c), involving

claims of discriminatory and retaliatory discharge in violation of Title VII of the Civil Rights Act

of 1964, 42 U.S.C. § 2000e et seq., on the grounds that the Title VII claims are barred by res

judicata. These claims were raised and fully litigated in a lawsuit L’Bert brought in 1999; in that

case, the district court granted summary judgment to the defendants and this Court affirmed. L’Bert

v. West, 2001 WL 1450734 (6th Cir. Oct. 30, 2001) (unpublished order). L’Bert appeals the

substitution of the United States as Defendant in the tort lawsuit and the dismissal of the tort and

Title VII lawsuits.

       We have carefully reviewed the record supplied to us on appeal, the parties’ briefs, and the

decision below. Because the district court (Oliver, J.) fully addressed L’Bert’s claims and correctly

disposed of them in a thorough written opinion, we conclude that the issuance of an opinion by this

Court would be duplicative and serve no useful purpose. We therefore affirm on the basis of the

district court’s opinion.




       1
         R. James Nicholson is substituted for his predecessor, Anthony Principi, pursuant to
Fed. R. App. P. 43(c)(2).

                                                 2